SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1466
CA 14-01051
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, SCONIERS, AND WHALEN, JJ.


FEDERATED FINANCIAL CORPORATION OF AMERICA, AS
ASSIGNEE OF ADVANTA BANK CORP.,
PLAINTIFF-RESPONDENT,

                     V                                             ORDER

FORJONE TRUCKING & EXCAVATING, INC., AND JOHN
FORJONE, INDIVIDUALLY, DEFENDANTS-APPELLANTS.


THERESA M. SUOZZI, SARATOGA SPRINGS, FOR DEFENDANTS-APPELLANTS.

PLATZER, SWERGOLD, LEVINE, GOLDBERG, KATZ & JASLOW, LLP, NEW YORK CITY
(DANIEL B. FIX OF COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Orleans County (James
P. Punch, A.J.), entered September 30, 2013. The order denied the
motion of defendants to vacate a default judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   January 2, 2015                       Frances E. Cafarell
                                                 Clerk of the Court